DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to depict that the axle has a central support, or that the axle is divided into 2 half-axles with independent rotation (see claim 9).  Therefore, these features must be shown canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a “collector” and a “central bracket”.  See paragraphs [0038] and [0041] of the printed publication.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 10 recites the limitation "the digester body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 10 recites the limitation "the processed organic material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 10 recites the limitation "the organic load" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 10 recites the limitation "the inlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Independent claim 10 recites the limitation "the outlet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 10 recites the limitation "the digester structural body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 10 recites the limitation "the end wall" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The recitation “means for heating” in independent claim 1 is indefinite because it is unclear what kind of heater is suitable for use with the claimed invention.  Applicant’s specification is devoid of any detail regarding the heater.  Paragraphs [0029] and [0042] mention a “means for heating”, but offer no elaboration regarding the design or function of an exemplary heater.  While 35 U.S.C. 112(f) permits a particular form of claim limitation, it cannot be read as creating an exception to the definiteness requirement of 35 U.S.C. 112(b).  See MPEP 2185.  
The recitation “means for recirculation” in independent claim 1 is indefinite because it is unclear what kind of recirculation structure is suitable for use with the claimed invention.  Applicant’s specification is devoid of any detail regarding how digested material is recirculated.  Paragraphs [0029] and [0040] mention a “means for recirculation” and a “mechanism for recirculation”, but offer no elaboration on how recirculation is accomplished.  While 35 U.S.C. 112(f) permits a particular form of claim limitation, it cannot be read as creating an exception to the definiteness requirement of 35 U.S.C. 112(b).  See MPEP 2185.  

Claim 7 recites the limitation "the light fraction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 6110727), Ainsworth (US 20020079266) and Rindelaub (US 5521092).
With respect to claims 1 and 10, Widmer discloses a horizontal digester and corresponding method of operation comprising an axial mixer with a central rotating axle (Figure 1:7) and a plurality of radial angularly phased blades (Figure 1:9).  A feed duct (Figure 1:11) is used as an inlet for loading organic material, and an extraction duct (Figure 1:14) is used as an outlet for digestate.  Widmer additionally teaches that the digester includes an upper chamber (Figure 1:50) for biogas accumulation and a means for recirculation (Figure 1:15’, 60, 62) of a fraction of the digested material that is mounted next to the digester structural body.  Widmer further discloses that a plurality of sediment separators (Figure 1:22) allow for the removal of sediment deposited at the bottom of the digester body. This is described in at least column 4, lines 8-43.  At least one of the sediment separators abuts an end wall of the digester.  Figure 1 shows that the sediment separators each include walls that are conic pyramidal or linear “V” or mixed.  Although Widmer teaches that anaerobic digestion is well known in the art (see at least column 1, lines 12-52, Widmer does not expressly teach that the digester is used as an anaerobic digester.
	Ainsworth discloses a horizontal anaerobic digester comprising an axial mixer (Figure 2:5a) with a central rotating axle and a plurality of radial angularly phased blades.  Means for heating are provided in the form of a heating/cooling jacket (“A heating or cooling jacket surrounding the reaction vessel is alternatively used to control the temperature of the reaction vessel contents” see paragraph [0074]).  Ainsworth additionally teaches at least one upper chamber (Figure 1:15) for biogas accumulation.  Ainsworth describes in at least [0002] and throughout the reference that anaerobic fermentation process are suitable for bioconverting animal waste sewage sludge or 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Widmer digester is capable of being used as an anaerobic digester.  Those of ordinary skill would have recognized that this could be accomplished simply by refraining from injecting fresh air into the reactor during operation.  Ainsworth additionally teaches in paragraph [0062] that other measures can be taken, such as the application of a vacuum and/or purging the feedstock with an inert gas, to remove oxygen.  Otherwise, the Widmer and Ainsworth reactors are structurally very similar, and those of ordinary skill would have understood that anaerobic conditions could be generated in the Widmer digester whenever needed according to considerations such as feedstock type, microorganism type and product formation.  Ainsworth specifically notes that anaerobic digestion is often desirable because it is low cost, scaleable, and capable of producing many different useful products (“the process is scaleable, low cost and does not interfere with regular farm operations “ ; “the improved process and equipment of the invention can be used in the poultry, swine, dairy or cattle industries to convert cellulose-containing animal waste into methane which is used to operate farm or ranch equipment thereby reducing operating costs and the volume of waste produced” see abstract and paragraph [0008]).

	Widmer, however, still differs from Applicant’s claimed invention because Widmer does not appear to expressly state that means for heating are located on the vertical walls of the digester body.

	Rindelaub discloses a horizontal digester comprising an axial mixer with a central rotating axle (Figure 2:10) and a plurality of radial angularly phased blades (Figure 2:3).  Rindelaub states in at least column 3, lines 57-64 that a means for heating (Figure 3:5, 6) is located on the vertical walls of the digester body in order to maintain the temperature of the organic material within the reactor (“a flow system for a heating medium with an inlet conduit 5 and a return conduit 6 is disposed along the side walls in the lower area”).
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Widmer digester with a heating means located on the vertical walls of the digester body.  Both Ainsworth and Rindelaub teach that this is an effective place to position a heater in order to directly affect the temperature of the reactor contents (see column 3, lines 57-64 of Rindelaub: “Heat transfer occurs directly to the fermentation material from the heat flow system”).  Those of ordinary skill recognize that different microbes require fermentation at different temperatures, and that the temperature of essentially any given reactor must be optimized and maintained using known heating/cooling means.

	With respect to claim 2, Widmer, Ainsworth and Rindelaub disclose the combination as described above.  Each of the sediment separators 22 is shown by 

	With respect to claims 3 and 8, Widmer, Ainsworth and Rindelaub disclose the combination as described above.  Mere changes size and shape that have a negligible or predictable effect on device operation are generally considered to be non-functional design choices that are prima facie obvious.  See MPEP 2144.04 “Changes in Shape”.  Those of oridinary skill would have recognized that the walls of the Widmer separator and digester body could be oriented at a variety of different angles, especially given the fact that Widmer already teaches angled sediment sections.

	With respect to claim 4, Widmer, Ainsworth and Rindelaub disclose the combination as described above.  Widmer additionally teaches that the sediment separators are emptied by gravity through a controlled valve (Figure 2:25).  Rindelaub further states that material may be removed from the digester using helical impellers (Figure 3:7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 6110727), Ainsworth (US 20020079266) and Rindelaub (US 5521092) as applied to claim 1, and further in view of Kwak (US 20100149539).
	Widmer, Ainsworth and Rindelaub disclose the combination as described above, however do not expressly state that operations for emptying the sediment separator are carried out automatically using a density level sensor.

	Before the effective filing date of the claimed invention, it would have been obvious to use at least one density sensor to detect a density level within the sediment separator of Widmer.  Kwak teaches that this is an effective way to control the discharge of sedimented organic material over time according to a predetermined schedule – i.e. to initiate sludge discharge when the density level becomes too high.  Kwak states that this prevents sludge from accumulating and adhering to the sides and features of the processing tank.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 6110727), Ainsworth (US 20020079266) and Rindelaub (US 5521092) as applied to claim 1, and further in view of Edler (US 20140197110).
	Widmer, Ainsworth and Rindelaub disclose the combination as described above, however do not expressly teach that the sediment separator has a vibratory device attached to a side wall.
	Edler discloses a settling tank (Figure 1:11) that includes a vibratory device (Figure 1:17) along a side wall. Edler states that the vibratory device performs the known function of ensuring that sedimentation sludge does not solidify and can be 
	Before the effective filing of the claimed invention, it would have been obvious to include at least one vibratory device in communication with the side walls of Widmer’s sediment separator.  Edler teaches that vibrations may be used to dislodge accumulated sediment in order to prevent the formation of a film along reactor surfaces.  Edler teaches that vibratory devices may prevent clogs associated with the solidification of sediment during settling.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 6110727), Ainsworth (US 20020079266) and Rindelaub (US 5521092) as applied to claim 1, and further in view of Buchner (US 8241869).
	Widmer, Ainsworth and Rindelaub disclose the combination as described above, however do not expressly state that the digester includes a collector configured to remove a light fraction consisting mainly of floating residues.
	Buchner discloses a horizontal digester comprising a plurality of mixers (Figure 1:11) that each having a rotating axle and angularly phased blades.  Buchner teaches that an extraction duct (Figure 1:4) is provided at the base of the digester in order to collect dry substances and sediment-enriched bottom fractions.  A collector (Figure 1:3) is also provided at a level to collect floating residues.  This is described in column 4, lines 17-56 (“Liquid low in solids is removed in the upper area of the container through removal opening 3”).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 6110727), Ainsworth (US 20020079266) and Rindelaub (US 5521092) as applied to claim 1, and further in view of Kobluk (US 20120267289).
	Widmer, Ainsworth and Rindelaub disclose the combination as described above, however do not expressly state that the axle has a central support so that it can be divided into 2 half-axles with independent rotation.
	Kobluk discloses a horizontal digester comprising an axial mixer with a central rotating axle (Figure 1:22) and a plurality of radial angularly phased blades (Figure 1:20).  The axle is connected to at least one support (Figure 1:26) that allows the axle to be divided into multiple parts, wherein each part is independently rotatable.  This is described in at least paragraphs [0037]-[0041].
	Before the effective filing date of the claimed invention, it would have been obvious to subdivide the Widmer axle to produce at least two subunits that are configured to individual rotation.  This would have allowed one to treat material differently the farther it travels along the length of the digester.  Those of ordinary skill would have recognized that fresh waste material charged through the inlet of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kershner (US 5758778), Shindo (US 5587320) and Gibis (US 20140203120) references teach the state of the art regarding digesters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799